NOTICE: NOT FOR OFFICIAL PUBLICATION.
        UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
           PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE


       ARIZONA BILTMORE HOTEL VILLAS CONDOMINIUM
          ASSOCIATION, an Arizona non-profit corporation,
                       Plaintiff/Appellant,

                                        v.

      ABR PROPERTY LLC, a Delaware limited liability company;
       ARIZONA BILTMORE HOTEL MASTER ASSOCIATION,
               an Arizona non-profit corporation,
                      Defendants/Appellees.

                             No. 1 CA-CV 14-0783
                              FILED 1-19-2016

           Appeal from the Superior Court in Maricopa County
                          No. CV2013-002406
            The Honorable Colleen L. French, Judge Pro Tem
               The Honorable Lori H. Bustamante, Judge

                                  AFFIRMED


                                   COUNSEL

Cheifetz Iannitelli Marcolini, PC, Phoenix
By Steven W. Cheifetz, Jacob A. Kubert
Counsel for Plaintiff/Appellant

Snell & Wilmer, LLP, Phoenix
By Kevin J. Parker, Erica J. Stutman
   And
Fidelity National Law Group, Phoenix
By Patrick J. Davis, David M. LaSpaluto
Co-Counsel for Defendants/Appellees
                        AZ BILTMORE v. ABR et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Margaret H. Downie joined.


G E M M I L L, Judge:

¶1            Appellant Arizona Biltmore Hotel Villas Condominium
Association (“Villas”) contests the trial court’s declaratory judgment
resolving a dispute over Villas owners’ parking rights. For the reasons set
forth below, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             Villas is the homeowners’ association for Villas
Condominiums, a group of 78 condominium units located on the Arizona
Biltmore Hotel property. Appellee ABR Property LLC (“Owner”) owns the
Arizona Biltmore Hotel, and Appellee Arizona Biltmore Hotel Master
Association is the master association for the entire Hotel property.1 Most
condominium owners make their units available to Hotel guests for the
majority of the year under a rental pool agreement. The rental pool
agreement authorizes Villas to designate 78 parking spaces in the parking
lot nearest the units, while Master Association uses the remainder of the lot
for the benefit of the Hotel and its guests.

¶3            This appeals stems from a declaratory relief action brought by
Villas seeking a declaration of its rights to designate parking spaces for its
owners’ use.2 The relevant provision of the Villas Condominiums
Covenants, Conditions and Restrictions (the “Villas CC&Rs”) provides:

       Each [Villas] Unit shall have the right to the exclusive use of
       one parking space on Parcel 2, the location of which shall be
       determined and assigned by the Association. Such parking
       rights are appurtenant to each Owner’s ownership of his Unit


1 Owner and Master Association take the same positions on appeal. To
avoid repetition, we refer to them collectively as “Master Association.”

2 Villas also asserted unrelated claims against Salt River Project that are not
at issue in this appeal.

                                      2
                       AZ BILTMORE v. ABR et al.
                          Decision of the Court

      and cannot be separated from such ownership… The Master
      Association shall have the full authority to operate, manage
      and use the unassigned parking spaces situated on Parcel 2
      for the benefit of the users of the Hotel Property.

According to Villas, this provision granted each Villas owner exclusive
rights to one parking space at all times regardless of whether the owner is
in residence. Master Association instead contended that it granted
exclusive rights only when the owner was in residence; if the owner was
not in residence, the parking space became available to the Hotel and its
guests.

¶4            Villas moved for summary judgment, which the trial court
denied, stating that “[i]t is clear to the Court that a Villa owner does not
exclusively control a space when the Owner or a hotel guest is not in
residence.” Master Association then moved for summary judgment. After
oral argument on Master Association’s motion, the first trial judge made
the following findings in a minute entry (the “Minute Entry”):

      The Court finds that when a unit is in the rental pool, the
      parking space assigned to that unit is under the control of the
      Hotel owner when it is not occupied by the owner as allowed
      in the rental pool agreement. To the extent the rental pool
      agreement allows invitees of the owner to occupy the unit,
      that invitee may use the designated space as if the invitee
      were the owner. When the unit is in use in the rental pool, the
      Hotel Owner is treated as the occupant of the unit. When a
      hotel guest occupies the unit, the guest has the exclusive use
      of the parking space assigned to that unit. When no guest
      occupies the unit, the Hotel Owner has control of the parking
      space because the hotel owner has the right to the control
      occupancy of the unit, just as the owner has the right to
      control the occupancy of the unit when the unit owner is a
      permanent resident.

That same day, the first trial judge signed Master Association’s proposed
form of judgment (the “Judgment”) that read, in relevant part:

      With respect to control of parking spaces designated by
      [Villas] for the Villas Owners pursuant to Section 4.1 of the
      Villas Declaration: when the Villa Owner is not in residence,
      and a rental pool hotel guest is not using the unit, the Hotel
      Owner may use such “unoccupied spaces” for hotel purposes,



                                     3
                         AZ BILTMORE v. ABR et al.
                            Decision of the Court

       including allowing visitors to the Hotel property to park in
       such “unoccupied spaces;” and the Villas Association shall
       not block such unoccupied spaces or tow vehicles from such
       “unoccupied spaces.”

The first trial judge then rotated off the case.

¶5             Believing that the Judgment was “contrary to the Court’s
findings in its Minute Entry,” Villas moved to alter or amend the Judgment
under Arizona Rule of Civil Procedure (“Rule”) 59(l). According to Villas,
the Judgment omitted two of the Minute Entry’s findings: (1) that rental
pool guests occupying the unit had the “exclusive use of the parking space
assigned to that unit,” and (2) that “the permanent residents [i.e. Villas
Owners who do not participate in the rental pool] are entitled to a reserved
parking space at all times.” The second trial judge denied Villas’ motion.

¶6               Villas then moved for leave to file an amended complaint,
alleging that the same inconsistencies between the Minute Entry and the
Judgment left its declaratory relief claim unresolved. A third trial judge
denied leave to amend, finding that Villas’ claims “were previously pled
and decided by [the first trial judge].” The third trial judge also spoke with
the first trial judge and “confirmed that he intended to sign the Judgment
that he signed.”

¶7            The third trial judge entered a Rule 54(b) final judgment
consistent with the terms of the Judgment and awarded Master Association
its reasonable attorney fees and costs. Villas timely appealed. We have
jurisdiction pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-
2101(A)(1).

                                DISCUSSION

¶8          On appeal, Villas again contends that the Judgment conflicted
with the Minute Entry. We therefore address the two motions Villas filed
below seeking to remedy the alleged discrepancies.

I.     The Second Trial Judge Did Not Abuse Her Discretion in Denying
       Villas’ Motion to Alter or Amend the Judgment.

¶9            We review the denial of a motion to alter or amend a
judgment under Rule 59(l) for an abuse of discretion. See Mullin v. Brown,
210 Ariz. 545, 547, ¶ 2 (App. 2005); see also Zimmerman v. City of Oakland, 255
F.3d 734, 736 (9th Cir. 2001) (applying abuse of discretion standard to
review of a denial of a motion to alter or amend under the federal


                                       4
                         AZ BILTMORE v. ABR et al.
                            Decision of the Court

counterpart to Rule 59(l)); Haroutunian v. Valueoptions, Inc., 218 Ariz. 541,
548 n.8, ¶ 18 (App. 2008) (“It is appropriate to look to federal courts’
interpretations of federal rules that mirror Arizona rules.”).

¶10           As discussed above, Villas contends the Judgment omitted
two Minute Entry findings: (1) that rental pool guests occupying the unit
had the “exclusive use of the parking space assigned to that unit,” and (2)
that “the permanent residents [i.e. Villas Owners who do not participate in
the rental pool] are entitled to a reserved parking space at all times.” Villas
is mistaken as to the first; the Judgment authorized Master Association to
use the parking spaces at issue only “when the Villa Owner is not in
residence, and a rental pool hotel guest is not using the unit . . .” (emphasis
added).

¶11             As to the second, the Minute Entry states that “the parties agree
that the permanent residents [i.e. Villas Owners who do not participate in
the rental pool] are entitled to a reserved parking space at all times”
(emphasis added). Under Arizona’s Declaratory Judgments Act, A.R.S. §
12-1831 et seq., a justiciable controversy exists only if there is “an assertion
of a right, status, or legal relation in which the plaintiff has a definite interest
and a denial of it by the opposing party.” Keggi v. Northbrook Prop. & Cas.
Ins. Co., 199 Ariz. 43, 45, ¶ 10 (App. 2000) (quoting Samaritan Health Servs. v.
City of Glendale, 148 Ariz. 394, 395 (App. 1986)). “[E]ven though the act is
remedial and is to be liberally construed, it is well settled that a declaratory
judgment must be based on an actual controversy which must be real and
not theoretical.” Planned Parenthood Ctr. of Tucson, Inc. v. Marks, 17 Ariz.
App. 308, 310 (1972).

¶12          There is nothing in the record evincing any actual controversy
regarding permanent residents’ parking rights. To the contrary, the first
trial judge noted in his ruling denying Villas’ motion for summary
judgment that “[a]ll parties agree that Villa owners have exclusive use of
the parking space when in residence.” Villas then conceded during oral
argument on Master Association’s subsequent motion for summary
judgment that permanent residents’ parking rights were not in dispute:

       THE COURT:          So, let me summarize the issue a little bit
       here. The real issue is, can the Hotel use the assigned villa
       space when the villa is not in use?

       MR. CHEIFETZ:          Yes, your Honor.

       THE COURT:           And when I say “in use,” if the person is
       not in the rental pool we assume it’s in use full-time?


                                         5
                        AZ BILTMORE v. ABR et al.
                           Decision of the Court

       MR. CHEIFETZ:       Yes, yes, your honor. I think that’s
       narrowing the issue. And then you get into the issues which
       we have expressed concern.

Master Association also acknowledged that “[i]f the Owner is not in the
Rental Pool, they are considered in residence full time and the sign for their
parking space remains in place at all times.”

¶13            Despite these concessions, Villas contends that “[j]ust because
motion practice, arguments and multiple hearings caused the parties to
ultimately ‘agree’ that permanent residents were entitled to exclusive
parking rights does not mean that there was never a controversy regarding
those rights in the first place . . . .” None of the parties’ motion practice
directly addressed permanent residents’ parking rights, nor were these
rights disputed at any hearing. Indeed, Villas points to nothing in the
record showing that the parties disagreed as to permanent residents’
parking rights at any time. The first trial judge thus was not obligated to
specifically declare permanent resident parking rights in the judgment.3 See
Riley v. Cochise Cty., 10 Ariz. App. 55 (1969) (“The requirement of adversary
proceedings is equally applicable to a declaratory judgment action.”).

¶14           Villas also contends Master Association acknowledged that
there was an actual controversy when it denied “that the Villas . . . has the
right to assign to each unit owner a space which will be subject to their
exclusive use regardless of whether that unit owner is then occupying the
premises or not” in its first amended answer. This admission does not
establish a specific dispute as to permanent residents’ parking rights
because permanent residents, as the term implies, are “occupying the
premises” at all times.



3  Villas argues in its reply brief that the Judgment contained other issues
the parties “agreed to . . . during the course of the litigation,” including (1)
that the Villas is permitted to designate its parking spaces in the north half
of the lot, (2) that Master Association and Villas CC&Rs apply to the north
half of the lot, and (3) that Master Association is the party responsible for
managing the north half of the lot. The key distinction, as the Judgment
points out, is that these issues were disputed and agreed upon during the
litigation. This presumably is why both Villas and Master Association
chose to include all three of these issues in their proposed forms of
judgment.




                                       6
                        AZ BILTMORE v. ABR et al.
                           Decision of the Court

¶15            Villas also relies on Connolly v. Great Basin Insurance Company,
where we held that an order stating that “the plaintiffs take nothing by their
complaint” was not specific enough to constitute a declaratory judgment. 5
Ariz. App. 117, 120–21 (1967). Connolly does not apply here for two reasons.
First, the Judgment was not a “take nothing” judgment; it stated specific
findings and rulings. Second, the main issue in Connolly was whether the
trial court’s “take nothing” order constituted a final, appealable judgment.
Id. Villas does not contend that the final judgment entered in this case was
not appealable.

¶16             For these reasons, we find that the second trial judge did not
abuse her discretion in denying Villas’ motion to alter or amend the
Judgment.4 For the same reasons, we reject Villas’ companion argument,
also based on Connolly, that the first trial judge erred by not declaring the
rights of all involved parties in the Judgment.

II.    The Third Trial Judge Did Not Abuse Her Discretion in Denying
       Leave to Amend.

¶17           We review the denial of a motion to amend the complaint for
an abuse of discretion. Timmons v. Ross Dress For Less, Inc., 234 Ariz. 569,
572, ¶ 17 (App. 2014). Leave to amend should be liberally granted,
MacCollum v. Perkinson, 185 Ariz. 179, 185 (App. 1996), but is properly
denied in cases of undue delay, bad faith, dilatory motive, repeated failure
to cure deficiencies by previous amendments, or undue prejudice to the
opposing party, Carranza v. Madrigal, 237 Ariz. 512, 515, ¶ 13 (2015). We
presume the facts alleged in the proposed amended complaint are true.
Alosi v. Hewitt, 229 Ariz. 449, 452, ¶ 13 (App. 2012). We will affirm the trial
court’s ruling if it is correct for any reason. Tumacacori Mission Land Dev.,
Ltd. v. Union Pac. R. Co., 231 Ariz. 517, 519, ¶ 4 (App. 2013).




4  Villas also contends the second trial judge improperly found the motion
to alter or amend was a horizontal appeal, citing the judge’s comment at the
close of oral argument that “if this issue was already put before [the first
trial judge], I think my hands are tied . . . .” The second trial judge’s order
did not mention the horizontal appeal doctrine. Nonetheless, even if we
assume the second trial judge relied on this doctrine, we need not reach this
issue in light of our findings above. See Parkinson v. Guadalupe Pub. Safety
Ret. Local Bd., 214 Ariz. 274, 277, ¶ 12 (App. 2007) (Court of Appeals can
affirm the trial court’s ruling if it is correct for any reason).


                                      7
                        AZ BILTMORE v. ABR et al.
                           Decision of the Court

¶18             Villas contends the third trial judge abused her discretion in
finding the motion to amend to be an improper horizontal appeal. A
horizontal appeal occurs when a subsequent trial judge reconsiders an
earlier trial judge’s decision in the same matter when no new circumstances
have arisen and no other reason justifies reconsideration. Powell-Cerkoney
v. TCR-Montana Ranch Joint Venture, II, 176 Ariz. 275, 278–79 (App. 1993). If
no new circumstances have arisen and no other reason justifies
reconsideration, the court has discretion to deny a litigant’s motion if it acts
as an attempt at a horizontal appeal.

¶19           Villas did not present any new circumstances or evidence that
would have justified resuscitating its declaratory relief claim. Villas’
proposed amended complaint instead repeated verbatim the factual
allegations from its previous complaint, adding only a brief discussion of
the alleged discrepancies between the Minute Entry and the Judgment
discussed above. Indeed, Villas’ counsel conceded during oral argument
that the proposed amended complaint sought “the same relief we’ve
always sought, which is basically to establish a right to exclusive parking.”

¶20              Villas also complains that the third trial judge consulted with
the first trial judge to confirm “that he intended to sign the judgment that
he signed.” Villas cites no authority to suggest this consultation was
improper, particularly in light of Villas’ unsupported allegation that the
first trial judge mistakenly signed Master Association’s proposed form of
judgment because he was about to rotate off the case and go on vacation.

¶21           Villas also contends the horizontal appeal doctrine “does not
appear to apply to judges who are administratively rotated onto a pending
case.” The cases Villas cites do not support this contention. For example,
in Zimmerman v. Shakman, we did not address whether the horizontal
appeal doctrine did not apply because of a judicial rotation; we instead
found a second trial judge was not barred from reconsidering a previously
granted motion in limine after trial had been vacated. 204 Ariz. 231, 236, ¶¶
15–18 (App. 2003). In Rogone v. Correia, we found that a second trial judge’s
consideration of a Rule 60(c) motion to set aside a judgment did not raise
any jurisdictional concerns; we did not address whether the horizontal
appeal doctrine does not apply following a judicial rotation. 236 Ariz. 43,
48, ¶¶ 9–11 (App. 2014).

¶22            In summary, Villas’ proposed amended complaint sought to
re-litigate not only the Judgment but the motion to alter or amend that the
second trial judge had denied. The third trial judge did not abuse her
discretion in denying leave to amend.


                                       8
                        AZ BILTMORE v. ABR et al.
                           Decision of the Court

III.   Owner and Master Association Are Entitled to Recover
       Reasonable Attorney Fees and Costs on Appeal.

¶23           Owner and Master Association request attorney fees under
A.R.S. § 12-341.01(A), which authorizes an award of reasonable fees to the
prevailing party in a matter arising out of contract. The parties agree that
this appeal arose out of the applicable CC&Rs, which constitute contracts
between the parties. See McDowell Mountain Ranch Cmty. Ass’n, Inc. v.
Simons, 216 Ariz. 266, 269, ¶ 14 (App. 2007). Because Owner and Master
Association are the prevailing parties on appeal, we will award them a
reasonable amount of attorney fees and their taxable costs incurred on
appeal upon compliance with Arizona Rule of Civil Appellate Procedure
21.

                              CONCLUSION

¶24           For the reasons set forth above, we affirm the denials of Villas’
motion to alter or amend the Judgment and motion for leave to amend its
complaint. We also award Owner and Master Association their reasonable
attorney fees and taxable costs on appeal.




                                 :ama




                                        9